Citation Nr: 0911221	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gastric disorder, 
to include as secondary to the migraine headaches.

3.  Entitlement to service connection for dizzy spells, to 
include as secondary to the migraine headaches.

4.  Entitlement to service connection for the residuals of 
stroke, including as secondary to the migraine headaches.

5.  Entitlement to service connection for the residuals of 
stroke, to include migraine headaches, episodes of dizziness, 
and gastric disorder, as the result of exposure to toxic 
substances.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1968.  The record reveals that he had service in the 
reserves, but periods of active and inactive duty for 
training, if applicable, have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for migraine 
headaches, a gastric problem, dizzy spells, and stroke was 
denied.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in March 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The medical evidence reflects that the Veteran has sustained 
two cerebrovascular accidents.  The Veteran testified that 
his treating physician told him that his conditions are 
inter-related.  To provide the clearest possible options to 
the VA examiner, the Board has added another issue to the 
Veteran's claim that would appear to be consistent with the 
Veteran's testimony.  However, as the medical record is 
incomplete, the Board declines to rephrase the original 
issues so as not to prejudice the Veteran's claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that his migraine headaches, gastric 
condition, dizzy spells, and residuals of stroke are the 
result of his active service.  He testified before the 
undersigned Veterans Law Judge in February 2009 that, while 
stationed aboard the USS Kawishiwi (AO-146), he worked as a 
seaman, in and around fuels and other toxic substances 
including red lead paint.  In particular, he testified, he 
had to clean the fuel cells, which required descending into 
the tanks and spending days wiping them down, without 
adequate ventilation.  The Veteran testified that he began to 
experience headaches during his active service and has had 
them since then to the present.  He and his representative 
argue that the Veteran's other claimed conditions-gastric 
disorder, dizzy spells, and stroke-are the result of 
exposure to toxic substances, or are secondary to the 
migraine headaches.

Service personnel records show that the Veteran served on 
board the USS Kawishiwi, and that he was a seaman without any 
designated rate at the time of his discharge.  Internet 
research reveals that the USS Kawishiwi, a fleet oiler, 
operated in the Orient and Subic Bay, refueling ships of the 
7th fleet from 1966 to 1967, and again in 1968.  The ship 
participated in numerous Vietnam campaigns and is decorated.

This fact raises the probability that the Veteran's 
allegations of inservice exposure to toxic substances must be 
presumed to have occurred.  For, if the ship was in combat, 
the Veteran was also.  Falk v. West, 12 Vet. App. 402 (1999); 
see also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).

The Veteran's reports of medical history and examination at 
entrance into reserve service in March 1965 show no 
complaints, defects, diagnoses or other findings of 
headaches, gastro-intestinal problems, dizziness, stroke or 
other neurological abnormalities.  Periodic reports of 
medical history and examination were similarly absent any 
complaints of findings of any abnormalities in 1966.  At 
entrance into active service, the Veteran reported, in 
pertinent part, complaints of dizziness, sinusitis, and hay 
fever in June and July 1967.  The examiner observed that the 
Veteran noticed dizziness, orthostatic, not considered 
disabling, and hay fever when he worked in the hay.  He 
reported coughing up blood associated with sinusitis.  His 
report of medical examination in June 1967 reflects findings 
of subacute sinorhinitis but no other defects, diagnoses or 
other findings of headaches, gastro-intestinal problems, 
dizziness, stroke or other neurological abnormalities.  
Service medical records show that the Veteran served aboard 
the USS Kawishiwi, but reflect no complaints of or treatment 
for his claimed conditions.  His report of medical 
examination at discharge in November 1968 reflects no 
defects, diagnoses or other findings of headaches, gastro-
intestinal problems, dizziness, stroke or other neurological 
abnormalities.

VA treatment records show that the Veteran has had two 
cerebrovascular incidents, one in 1998.  He has been treated 
for headaches and complaints of dizziness.  He also has a 
history of gastroesophageal reflux disease (GERD), and 
occasional complaints of abdominal distress.  

The Veteran is competent to state that his headaches and his 
other symptoms had their onset during his active service and 
have persisted to the present.  Moreover, his testimony is 
consistent with the type and kind of service he would have 
performed as a seaman on a ship that served to refuel and 
replenish other ships in a region at war.  The Board accepts 
his testimony as credible, and accepts that he was exposed to 
toxic substances, including but not limited to jet fuels, 
ship fuel, oils, paints, and other chemicals, including lead.

VA examination is therefore required to determine the nature, 
extent, and etiology of his claimed headaches, gastric 
disorder, dizzy spells, residuals of stroke and residuals of 
stroke to include migraine headaches, episodes of dizziness, 
and gastric disorder as the result of exposure to toxic 
substances.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).

1. Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained.  

Take all necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

2. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed 
migraine headaches, gastric disorder, 
dizzy spells, residuals of stroke, and 
residuals of stroke, to include migraine 
headaches, episodes of dizziness, and 
gastric disorder, as the result of 
exposure to toxic substances.  All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand and the February 2009 
hearing transcripts, must be provided to 
the examiner in conjunction with the 
examination.

The examiner should provide the following 
opinions:

1) is it at least as likely as not 
that any diagnosed migraine 
headaches, gastric pathology, 
neurological pathology including 
dizziness, and any residuals of 
stroke are the result of the 
Veteran's active service, to include 
exposure to toxic substances or any 
other incident therein, or had their 
onset during his active service; OR, 
in the alternative, that any 
diagnosed gastric pathology, 
neurological pathology including 
dizziness, and any residuals of 
stroke are the result of the 
Veteran's headache disorder? 

        OR

2)  is it at least as likely as not 
that the cerebrovascular accidents 
that the Veteran incurred are the 
result of the Veteran's active 
service, including his exposure to 
toxic substances or any other 
incident therein, and that the 
headaches, gastric disorder, and 
dizzy spells are, rather, the 
residuals of the strokes?

The examiner is to accept the Veteran's 
testimony that he was frequently exposed 
to high concentrations of fuel vapors in 
confined space for extended periods of 
time, as well as to other toxic 
substances, including lead, without 
appropriate ventilation, as fact.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for migraine headaches, a gastric 
disorder including as secondary to 
migraine headaches, dizzy spells 
including as secondary to migraine 
headaches, residuals of stroke including 
as secondary to migraine headaches, and 
residuals of stroke, to include migraine 
headaches, episodes of dizziness, and 
gastric disorder, as the result of 
exposure to toxic substances, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



